                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE: ANDREA GENRETTE,                         )   Bankruptcy case No. 15-11738 (BLS)
                                                 )   BAP No. 19-00041
                       Debtor.                   )
                                                 )
                                                 )
 ANDREA GENRETTE,                                )
                                                 )
                       Appellant,                )
                                                 )
                v.                               )   C.A. No. 19-1037 (MN)
                                                 )
 SANTANDER CONSUMER USA, INC.,                   )
                                                 )
                       Appellee.                 )

                                            ORDER

               WHEREAS, on August 14, 2019, Chief Magistrate Judge Mary Pat Thynge issued

a Recommendation (D.I. 6) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

               WHEREAS, no objections to the Recommendation were filed; and,

               WHEREAS, the Court does not find the Recommendation to be clearly erroneous

or contrary to law.

               THEREFORE, IT IS HEREBY ORDERED this 3rd day of September 2019 that

the Recommendation is ADOPTED and this matter is withdrawn from the mandatory referral for

mediation.

               IT IS FURTHER ORDERED that the parties are directed to submit a proposed

briefing schedule to the Court no later than October 3, 2019.



                                                     The Honorable Maryellen Noreika
                                                     United States District Court
